        Case 3:19-cv-00564-AC     Document 114   Filed 02/26/21   Page 1 of 3




CHRISTINA M. MARTIN, OSB #084117
Lead Counsel
PACIFIC LEGAL FOUNDATION
4440 PGA Blvd., Suite 307
Palm Beach Gardens, Florida 33410
Telephone: (561) 691-5000
cmartin@pacificlegal.org
ANTHONY L. FRANÇOIS*
Cal. Bar #184100
DANIEL M. ORTNER, Va. Bar #89460*
*(pro hac vice)
PACIFIC LEGAL FOUNDATION
930 G Street
Sacramento, California 95814
Telephone: (916) 419-7111
tfrancois@pacificlegal.org
dortner@pacificlegal.org
Attorneys for Plaintiff



                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION

 OREGON CATTLEMEN’S ASSOCIATION,          ) No. 3:19-cv-00564-AC
                                          )
                               Plaintiff, )
                                          ) PLAINTIFF’S STATUS
   v.                                     ) REPORT
                                          )
 UNITED STATES ENVIRONMENTAL              )
 PROTECTION AGENCY; ET AL.                )
                                          )
                            Defendants, )
                                          )
 COLUMBIA RIVERKEEPER,                    )
                                          )
                  Intervenor-Defendant. )
                                          )




Plaintiff’s Status Report - 1
         Case 3:19-cv-00564-AC    Document 114    Filed 02/26/21   Page 2 of 3




        On February 2, 2021, the Court stayed this case for 120 days, through June 2,

2021, and ordered Plaintiff to file a status report not later than March 1, 2021, on

whether the Federal Defendants have announced any intent to revise or take other

action on the Navigable Waters Protection Rule (2020 Rule). Dkt # 113.

        Section 2(b) of one of President Biden’s January 20, 2021, Executive Orders

directs the Federal Defendants to submit a list of proposed actions that could be

completed by December 31, 2021, to the Office of Management and Budget (OMB) not

later than February 19, 2021. 86 Fed. Reg. 7037, 7038 (Jan. 20, 2021). The possibility

that the Federal Defendants would include the 2020 Rule on this February 19 list is

one of the bases on which the parties agreed to stay the case.

        Plaintiff is informed by the Federal Defendants that any list submitted by

Defendant EPA to OMB pursuant to the January 20, 2021, Executive Order will not

be released to the public. As a result, there is no information about possible agency

action related to the 2020 Rule that Plaintiff is able to report to the Court at this

time.




Plaintiff’s Status Report - 2
        Case 3:19-cv-00564-AC     Document 114     Filed 02/26/21    Page 3 of 3




      Plaintiff will update this status report if additional information becomes

available, and does not propose to alter the existing stay at this time.

      DATED: February 26, 2021.

                                           Respectfully submitted,

                                           PACIFIC LEGAL FOUNDATION

                                           By /s/ Christina M. Martin
 ANTHONY L. FRANÇOIS*                      CHRISTINA M. MARTIN, OSB #084117
 Cal. Bar #184100                          4440 PGA Blvd., Suite 307
 DANIEL M. ORTNER*                         Palm Beach Gardens, Florida 33410
 Va. Bar #89460                            Telephone: (561) 691-5000
 *(pro hac vice)                           cmartin@pacificlegal.org
 PACIFIC LEGAL FOUNDATION
 930 G Street
 Sacramento, California 95814
 Telephone: (916) 419-7111
 tfrancois@pacificlegal.org
 dortner@pacificlegal.org

                Attorneys for Plaintiff Oregon Cattlemen’s Association




Plaintiff’s Status Report - 3
